Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mary Rowe appeals the district court’s order granting summary judgment to Goldsboro Wayne Transportation Authori*184ty on her claim of retaliation in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp.2015). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rowe v. Goldsboro Wayne Transp. Auth., No. 5:13-cv-00754-F, 2015 WL 3650086 (E.D.N.C. June 11, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.